DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                          JONATHAN LACUE,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                             No. 4D17-1300

                             [April 17, 2019]

  Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Tim Bailey, Judge; L.T. Case No. 96-
023020 CF10B.

  Carey Haughwout, Public Defender, and J. Woodson Isom, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Heidi L.
Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    In 1999, Jonathan Lacue was found guilty and convicted of first-degree
murder and robbery with a firearm. He was sentenced to concurrent terms
of life imprisonment for the first-degree murder conviction and 15 years’
imprisonment for the robbery conviction.

   In 2012, Lacue moved for post-conviction relief based on Miller v.
Alabama, 567 U.S. 460 (2012). Because Lacue was 17 years old when he
committed the crime, he argued that his life sentence violated the Eighth
Amendment. The circuit court denied the motion, but on appeal, this
court reversed and remanded. Lacue v. State, 183 So. 3d 1110 (Fla. 4th
DCA 2015). On remand, Lacue was resentenced to life imprisonment.

   Lacue raises five issues on appeal, and we affirm without comment with
one exception.

   Lacue argues—and the state concedes—that the trial court should have
included language in the resentencing order providing for sentence review
after 25 years as required by section 921.1402(2)(a). We accept the
concession and remand for the trial court to provide for sentence review.
See § 775.082(1)(b)3., Fla. Stat. (2017) (“The court shall make a written
finding as to whether a person is eligible for a sentence review hearing
under s. 921.1402(2)(a) or (c).”); Cook v. State, 225 So. 3d 268, 269 (Fla.
4th DCA 2017) (affirming the sentence but remanding for the trial court to
enter the written finding required by the applicable provision of section
775.082, Florida Statutes).

   Affirmed and remanded with instructions.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2